 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 8, 2008 (the “Amendment”) is entered into among Teledyne Technologies
Incorporated, a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of July 14, 2006 (the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments. The Credit Agreement is hereby amended as follows:
     (a) The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“First Amendment Effective Date” means February 8, 2008.
     (b) The definition of “Administrative Agent Fee Letter” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Administrative Agent Fee Letter” means the letter agreement dated June 9, 2006
among the Borrower, the Administrative Agent and BAS, as amended or modified in
writing from time to time.
     (c) The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
First Amendment Effective Date is FIVE HUNDRED NINETY MILLION DOLLARS
($590,000,000).
     (d) The language following the grid and preceding the proviso in the
definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the earlier to occur of
(a) the first Business Day immediately following the delivery of a Compliance
Certificate

 



--------------------------------------------------------------------------------



 



pursuant to Section 7.02(a) and (b) the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(a);
     (e) The language preceding the proviso in Section 2.02(f) of the Credit
Agreement is hereby amended to read as follows:
     (f) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Aggregate
Revolving Commitments by up to ONE HUNDRED MILLION DOLLARS ($100,000,000) with
additional Revolving Commitments from any existing Lender or new Revolving
Commitments from any other Person selected by the Borrower and approved by the
Administrative Agent (not to be unreasonably withheld);
     (f) Schedule 2.01 of the Credit Agreement is hereby amended to read as
provided on Schedule 2.01 attached hereto.
     2. Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:
     (a) Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrower, the Guarantors, the Required Lenders, any Lender
increasing its Revolving Commitment as of the First Amendment Effective Date and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender;
     (b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of each Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent, (i) certifying that the Organizational Documents of each
Loan Party have not been amended, supplemented or otherwise modified since the
date such Organizational Documents were first delivered to the Administrative
Agent pursuant to the terms of the Credit Agreement, and remain in full force
and effect as of the First Amendment Effective Date and (ii) attaching
resolutions of each Loan Party approving and adopting this Amendment and
authorizing the execution and delivery of this Amendment and any documents,
agreements or certificates related thereto and certifying that such resolutions
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the First Amendment Effective Date;
     (c) Receipt by the Administrative Agent of favorable opinions of in-house
legal counsel of the Borrower, addressed to the Administrative Agent and each
Lender, dated as of the First Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent; and
     (d) Receipt by the Administrative Agent of any fees and expenses payable in
connection with this Amendment; including on behalf of each Lender that is
increasing its Revolving Commitment as of the First Amendment Effective Date, a
fee of 0.15% on the amount of such increase in the Revolving Commitment of each
such Lender.
     3. Miscellaneous.
     (a) The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

2



--------------------------------------------------------------------------------



 



     (b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.
     (c) Each Loan Party hereby represents and warrants as follows:
     (i) Each Loan Party has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment.
     (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or any other
Person with respect to any Contractual Obligation is required in connection with
the execution, delivery or performance by any Loan Party of this Amendment other
than those that have already been obtained and are in full force and effect or
the failure of which to have obtained would not reasonably be expected to have a
Material Adverse Effect.
     (d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.
     (e) This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
     (f) From and after the First Amendment Effective Date, by execution of this
Amendment, each Person identified as a “Lender” on the signature pages hereto
that is not already a Lender under the Credit Agreement hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, such Person will
be deemed to be a party to the Credit Agreement as amended hereby and a “Lender”
for all purposes of the Credit Agreement as amended hereby, and shall have all
of the obligations of a Lender thereunder as if it had executed the Credit
Agreement, as amended hereby. Such Person hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Lenders contained in the Credit Agreement, as amended hereby.
     (g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

3



--------------------------------------------------------------------------------



 



[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

          BORROWER:   TELEDYNE TECHNOLOGIES INCORPORATED,
a Delaware corporation
      By:   /s/ Dale A. Schnittjer         Name:   Dale A. Schnittjer       
Title:   Senior Vice President and Chief Financial Officer      GUARANTORS:  
TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation
      By:   /s/ Melanie S. Cibik         Name:   Melanie S. Cibik       
Title:   Vice President and Secretary        TELEDYNE CONTINENTAL MOTORS, INC.,
a Delaware corporation
      By:   /s/ Dale A. Schnittjer         Name:   Dale A. Schnittjer       
Title:   Senior Vice President and Chief Financial Officer        TELEDYNE
INSTRUMENTS, INC.,
a Delaware corporation
      By:   /s/ Dale A. Schnittjer         Name:   Dale A. Schnittjer       
Title:   Senior Vice President and Chief Financial Officer        TELEDYNE ISCO,
INC.,
a Nebraska corporation
      By:   /s/ Melanie S. Cibik         Name:   Melanie S. Cibik       
Title:   Vice President and Assistant Secretary        TELEDYNE WIRELESS, INC.,
a Delaware corporation
      By:   /s/ Dale A. Schnittjer         Name:   Dale A. Schnittjer       
Title:   Senior Vice President and Chief Financial Officer        TELEDYNE
SCIENTIFIC & IMAGING, LLC,
a Delaware limited liability company
      By:   /s/ Melanie S. Cibik         Name:   Melanie S. Cibik       
Title:   Vice President and Assistant Secretary   

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
TELEDYNE TECHNOLOGIES INCORPORATED

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Tiffany Shin         Name:   Tiffany Shin        Title:  
Assistant Vice President      LENDERS:  BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Robert W. Troutman         Name:   Robert W. Troutman       
Title:   Managing Director        THE BANK OF NEW YORK,
      By:   /s/ Kim A Daffinger         Name:   Kim A Daffinger        Title:  
Vice President
        THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.,
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory        SUNTRUST BANK,
      By:   /s/ Baerbel Freudenthal       Name:   Baerbel Freudenthal      
Title:   Vice President       JPMORGAN CHASE BANK, N.A.,
      By:   /s/ Camille Farnsworth         Name:   Camille Farnsworth       
Title:   Vice President        MELLON BANK, N.A.,
      By:   /s/ Kim A. Daffinger         Name:   Kim A. Daffinger       
Title:   First Vice President   

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
TELEDYNE TECHNOLOGIES INCORPORATED

 



--------------------------------------------------------------------------------



 



            COMERICA WEST INCORPORATED,
      By:   /s/ Elise M. Walker         Name:   Elise M. Walker        Title:  
Vice President        COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES,
      By:   /s/ Christian Jagenberg         Name:   Christian Jagenberg       
Title:   SVP & Manager              By:   /s/s Mathew Havens         Name:  
Mathew Havens        Title:   Assistant Treasurer        WELLS FARGO BANK, N.A.,
      By:   /s/ Ling Li         Name:   Ling Li        Title:   Vice President 
      BANK OF THE WEST,
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION,
      By:   /s/ Brandon R. Zabrocki         Name Brandon R. Zabrocki:       
Title:   Vice President        THE NORTHERN TRUST COMPANY,
      By:   /s/ Christopher Mata         Name:   Christopher Mata       
Title:   Officer        KEYBANK NATIONAL ASSOCIATION,
      By:   /s/ Thomas J. Purcell         Name:   Thomas J. Purcell       
Title:   Senior Vice President   

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
TELEDYNE TECHNOLOGIES INCORPORATED

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE,
      By:   /s/ R.D. Boyd Harman         Name:   R.D. Boyd Harman       
Title:   Vice President     

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
TELEDYNE TECHNOLOGIES INCORPORATED

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                  Lender   Revolving
Commitment     Applicable
Percentage  
Bank of America, N.A.
  $ 80,000,000       13.559322034 %
JP Morgan Chase Bank, N.A.
  $ 75,000,000       12.711864407 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 75,000,000       12.711864407 %
Bank of New York
  $ 45,000,000       7.627118644 %
Mellon Bank, N.A.
  $ 45,000,000       7.627118644 %
SunTrust Bank
  $ 45,000,000       7.627118644 %
Comerica West Incorporated
  $ 35,000,000       5.932203390 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 35,000,000       5.932203390 %
U.S. Bank National Association
  $ 35,000,000       5.932203390 %
Wells Fargo Bank, N.A.
  $ 30,000,000       5.084745763 %
Societe Generale
  $ 30,000,000       5.084745763 %
Bank of the West
  $ 25,000,000       4.237288136 %
KeyBank National Association
  $ 20,000,000       3.389830508 %
The Northern Trust Company
  $ 15,000,000       2.542372881 %
 
             
Total
  $ 590,000,000       100.000000000 %
 
           

 